Richard M. Verlinden v. Commissioner.Verlinden v. CommissionerDocket No. 248-67.United States Tax CourtT.C. Memo 1968-219; 1968 Tax Ct. Memo LEXIS 74; 27 T.C.M. (CCH) 1085; T.C.M. (RIA) 68219; September 30, 1968. Filed Richard M. Verlinden, pro se, 6821 Ashfield Way, Fair Oaks, Calif. Robert M. Zimmerman, for the respondent.  WITHEYMemorandum Findings of Fact and Opinion WITHEY, Judge: A deficiency has been determined by the Commissioner in the income tax of petitioner for the taxable year 1964 in the amount of $313.53. Certain adjustments contained in the notice of deficiency have been conceded by petitioner by stipulation filed herein. The sole remaining issue is whether petitioner is entitled to a $600 dependency exemption for 1964 with respect to each of two minor children of himself and his wife. Findings of Fact Facts which have been stipulated are so found. Richard M. Verlinden, the petitioner herein, resided at 6821 Ashfield Way, Fair Oaks, California, as of the date the petition was filed with the Tax Court. His individual*75  income tax return for the year 1964 was filed with the district director of internal revenue at San Francisco, California. An interlocutory decree of divorce was granted on March 1, 1961, to Wanda I. Verlinden from Richard M. Verlinden and a final decree of divorce was granted to Wanda on July 15, 1965. Diane Kay Verlinden, one of the children in issue, was born to petitioner and Wanda in 1956 and Debra Jean Verlinden, the other child in issue, was born to petitioner and Wanda in 1958. During the year 1964, Wanda had the exclusive care, custody, and control of Diane and Debra subject only to the petitioner's right of reasonable visitation. Diane and Debra resided with Wanda for the full year of 1964. During the year 1964, petitioner paid $342.58 to California Western States Life Insurance Company for a health insurance policy covering himself, Diane, and Debra. The interlocutory divorce decree required that petitioner pay to Wanda as support for the children during 1964 the sum of $100 per month. He paid $100 per month during 1964. Wanda was employed during 1964 and except for the month of December lived in an apartment with her two children and a mother and her minor daughter. *76  For, or in part for food, clothing, and shelter furnished the mother and her daughter, the 1086 mother babysat for Wanda's children while she was at work. In December of 1964, the tenants in a home owned by petitioner and Wanda, left the home vacant and Wanda then occupied it as her residence for the remainder of 1964. Opinion The petitioner has completely failed to show what the total cost of support of his two daughters amounted to in 1964. Section 152 of the Internal Revenue Code of 1954 makes it a condition for availing oneself of the dependency exemption that the taxpayer seeking such exemption furnish more than half the total amount of support furnished a dependent child. While the record shows the amount furnished by petitioner through child support payments, cost of hospital and medical insurance, and incidental amounts spent for a vacation, there is nothing whatsoever to indicate the amounts furnished the children by Wanda. Because petitioner has by stipulation conceded all other adjustments made in respondent's deficiency notice. Decision will be entered for the respondent.